Citation Nr: 0832642	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-40 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
June 1957.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection.  

In September 2008, the veteran testified at a personal 
hearing over which the undersigned Veterans Law Judge 
presided at the RO, a transcript of which has been associated 
with the claims folder. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran currently has a bilateral hearing loss 
disability.  

2.  The veteran's bilateral hearing loss disability was not 
incurred during service nor within one year following 
discharge.  

3.  The veteran's current bilateral hearing loss disability 
is not related to his active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) existence of a current 
disability; (2) existence of a disease or injury during 
service; and (3) a nexus between the current disability and 
any injury or disease incurred in service.  See, e.g., Pond 
v. West, 12 Vet. App. 341 (1999).   

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  
38 C.F.R. § 3.385.

At the July 2002 compensation and pension (C&P) audiology 
exam, the veteran's speech recognition scores were 94 
percent for the right ear and 96 percent for the left ear.  
The puretone threshold test results for each ear were as 
follows:  


Right Ear
Left Ear
  500 Hz
55
55
1000 Hz
70
55
2000 Hz
55
60
3000 Hz
60
65
4000 Hz
60
80

Since there is a score of at least 40 decibels in each ear in 
at least one of those frequencies, the veteran has a current 
bilateral hearing loss within the meaning of 38 C.F.R. 
§ 3.385.  Thus, the first element of service connection is 
met with respect to the veteran's bilateral hearing loss 
claim.    
There is conflicting evidence about the second requirement 
for service connection-that is, that a disease or injury was 
incurred or aggravated during service.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept some evidence and reject other evidence.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).   

One method of establishing that an injury or disease was 
incurred during service is through the special presumption 
provisions relating to chronic diseases.  38 C.F.R. §§ 3.307, 
3.309.  Those regulations provide that if an organic disease 
of the nervous system (such as hearing loss) was manifest to 
a compensable degree within one year following service, it 
will be presumed that the hearing loss was incurred during 
service.  Here, there is no medical evidence in the record 
about the veteran's hearing during the one-year period 
following discharge.  The veteran's representative explained 
at the veteran's personal hearing that the veteran tried to 
obtain medical records from immediately after service, but 
was unable to obtain them.  Without objective evidence of the 
degree of hearing impairment during the one-year period, it 
cannot be presumed that the hearing loss was incurred during 
service.  

But another method of establishing that a hearing loss was 
incurred during service is to weigh all of the evidence of 
record, including service treatment records.  38 C.F.R. 
§ 3.303(d).  The veteran's service treatment records show 
that both upon entrance into service and upon separation from 
service, the veteran's hearing measured 15/15 using the 
whisper test.  Those results indicate that his hearing was 
within normal limits at the beginning and end of his military 
service.  In addition, his hearing acuity was tested twice 
during service:  in September 1954 and in May 1956.  The 
audiologist who conducted the July 2007 C&P audio 
examination, reviewed the results of those tests, and 
determined that those audiogram results were also within 
normal limits.  As it is evidence produced at the relevant 
time and all tests are consistent with one another, the Board 
finds this inservice medical evidence showing the veteran's 
hearing acuity to be within normal limits to be very 
credible.  

The veteran, a lay person, claims that he was exposed to loud 
noises during his active military service.  Lay evidence can 
be provided by a person who has no specialized education, 
training, or experience, but who knows the facts or 
circumstances and conveys those matters that can be observed 
and described by a lay person.  38 C.F.R. § 3.159(a)(2).  
Since his military records indicate that he was a jet engine 
mechanic during service, the Board finds that his statements 
of exposure to loud noise to be credible.  But, as a lay 
person, the veteran is not qualified to present evidence 
about whether the level of noise to which he was exposed 
constituted acoustic trauma sufficient to cause long-lasting 
hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a lay person is not competent to give evidence of matters 
that require medical knowledge).   

Moreover, the record shows that he was issued ear protection 
during service.  And the veteran testified at his personal 
hearing that he wore both ear plugs and caps over his ears 
when working near the jet planes, although he did not always 
wear hearing protection when working on the flight line.  
Transcript, p. 7.  

The veteran also testified that three days before discharge, 
he was taken into a room by a lieutenant and told that he was 
entitled to compensation for hearing loss.  The lieutenant 
explained that because of the type and nature of the jet 
engine noise he was exposed to, he had nerve damage that 
would not immediately show up.  The veteran did not want his 
discharge to be held up, so he asked to claim it later.  The 
lieutenant gave him AF Form 452 (Serviceman's Statement 
Concerning Application for Compensation from the VA) to fill 
out.  The veteran checked the box that indicated he did not 
wish to file an application for disability compensation at 
that time and that he understood that he could do so at a 
later date.  The veteran asserts that he would not have been 
given that form had he not had a hearing disability at 
discharge, so that AF Form 452 is an official document 
establishing his hearing loss at discharge.    

But on its face, the AF Form 452 does not identify any 
hearing loss or other disability of the veteran.  Nor does it 
state that the form is given only to those who have a current 
disability.  Rather the document appears to be:  (1) a 
general notice advising separating military personnel about 
their rights to file compensation claims with the VA and 
(2) a record that such notice was given.  Given the fact that 
it does not address any personal health issues with respect 
to the veteran, the form does not establish that the veteran 
had hearing loss during service.  

Nor does the veteran's account of what an unidentified 
lieutenant told him about his hearing constitute credible 
medical evidence that a hearing disability was incurred 
during service.  Nothing in the record shows that the 
lieutenant had any medical expertise or was familiar with the 
particulars of the veteran's hearing acuity.  In any event, 
even if that lieutenant had been a medical professional 
familiar with the veteran's hearing acuity, because the 
veteran is a lay person, his account of what he was told by a 
medical professional would not constitute medical evidence 
establishing a hearing loss disability.  Robinette v. Brown, 
8 Vet. App. 69, 77 (1995) (the connection between a layman's 
account, filtered as it is through a layman's sensibilities, 
of what a doctor purportedly said is simply too attenuated 
and inherently unreliable to constitute medical evidence).  
Moreover, the veteran was testifying about a conversation 
that took place approximately 50 years before.  While the 
veteran's truthfulness in relating the incident as he 
remembers it is not in doubt, the Board finds that it is 
likely that either he, or the lieutenant, or both,  
misunderstood the function of AF Form 452.  Thus, this 
evidence does not establish that a hearing loss was incurred 
during service.  

The veteran complained at the personal hearing that the 
inservice evidence of his ear aches in March 1954 had not 
been considered in determining whether he incurred acoustical 
trauma during service.  The Board notes that while he 
complained one day of ear aches, the exam was negative and he 
was given analgesic tablets.  There was no follow-up for ear 
aches.  

In addition, at separation, the veteran reported on his 
medical history form that he had had trouble with his ears.  
With respect to that complaint by the veteran, the examiner 
conducting the separation examination noted that he had a 
large amount of wax in both ears and has them cleaned about 
once per year.  That same examiner recorded that the 
veteran's hearing acuity was 15/15, which is within normal 
limits.  
Finally, the July 2007 C&P examiner determined that the 
veteran's current hearing loss configuration is not 
consistent with noise exposure.  Although he did not make an 
explicit determination that no injury from acoustic trauma 
was incurred during service, that is the logical inference 
from the audiologist's statement.  Cf. Godfrey v. Derwinski, 
2 Vet. App. 352 (1992) (if a medical relationship exists 
between a veteran's inservice injury and his current 
disability, it would follow that the veteran incurred an 
injury in service).  The Board assigns great probative value 
to the audiologist's opinion that was based on a review of 
the service treatment records, evidence in the claims file, 
information obtained from the veteran, and her testing of his 
hearing acuity.  

In sum, with respect to whether the veteran incurred an 
injury or disease during service, there is evidence that the 
veteran was exposed to loud noise and did not always wear his 
hearing protection aids.  And there is evidence that the 
veteran was told by a lieutenant that he would have incurred 
nerve damage from exposure to jet engine noise.  And there is 
evidence that the veteran once had aches in both ears and had 
to have wax removed from his ears annually.  

But there is more credible evidence that as a result of 
monitoring during service, inservice hearing tests showed 
hearing within normal limits during service and at 
separation.  And based on a medical professional's opinion 
reviewing the configuration of his current hearing loss, the 
veteran did not incur hearing loss from noise exposure.  On 
this record, the veteran did not incur an injury or disease 
during service with respect to his bilateral hearing loss 
claim.  

In any event, the third requirement for service connection-
namely, that there is a relationship between the current 
hearing loss disability and military service-has also not 
been established on this record.  There is no medical 
evidence in the record that links the veteran's current 
condition to his military service.  To the contrary, the only 
medical professional to have addressed the issue-that is, 
the July 2007 C&P examiner-determined that the veteran's 
hearing loss is not related to his military service.  And 
while the veteran sincerely believes that his current hearing 
loss is related to his noise exposure during service, as 
noted above, because he is a lay person without medical 
training or expertise, his opinion does not constitute 
competent medical evidence needed to establish the etiology 
of his hearing loss disability.  Espiritu, supra.  

Since the second and third requirements for service 
connection have not been established on this record, service 
connection can not be granted.  Nor does the doctrine of 
reasonable doubt change that outcome.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, 
while there was conflicting evidence with respect to whether 
hearing loss was incurred during service, when the relative 
probative value of the evidence is considered, the evidence 
against the claim outweighed that in favor.  But in any 
event, there was no competent evidence at all to support the 
third requirement for service connection.  Where the evidence 
against the claim is much greater than that in favor, that 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    
The RO's March 2007 letter describing the evidence needed to 
support the veteran's claim was timely mailed before the 
August 2007 rating decision and fulfilled all the notice 
requirements.  It described the evidence necessary to 
substantiate a claim for service connection, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information, suggested what evidence 
might be helpful in establishing his claim, and addressed 
what evidence was necessary with respect to the rating 
criteria and the effective date of an award for service 
connection.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining his service treatment records, the private medical 
records identified by the veteran, and his VA medical 
treatment records, by conducting a C&P examination, and by 
providing the veteran with the opportunity to present sworn 
testimony at a personal hearing before the Board.  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


